EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Steve Harding, the Chief Executive Officer and Brian Manko, Chief Financial Officer of American Exploration Corporation, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, the Quarterly Report on Form 10-Q of American Exploration Corporation for the quarterly period endedJune 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of American Exploration Corporation. Date:August 20, 2012 /s/ "Steve Harding" Steve Harding President, Chief Executive Officer /s/ "Brian Manko" Brian Manko Chief Financial Officer, Principal Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to American Resources Corporation and will be retained by American Resources Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
